DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 04-08-2022 by Applicant(s). 

Claim Rejections - 35 USC § 101
Claim rejections under 35 U.S.C. 101 have been withdrawn, in light of the amendment set forth on 04-08-2022 by Applicant(s).

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-20 are allowed.

Relevant Prior Art
During the Office Action filed on 12-08-2022, the Office submitted pertinent prior that included the teachings of U.S. Publication No. 2016/0282823 by Wang et al., U.S. Publication No. 2010/0005331 by Somasundaram et al., U.S. Publication No. 2021/0356530 by Yang et al.Meanwhile, an updated search in response to the communication filed on 04-08-2022 suggests prior art that is believed to be pertinent and are incorporated herein. 

These particular references are as follow: 

Pertinent prior art for the instant application is U.S. Publication No. 2021/0110024 of Bein which discloses methods for ground fault circuit interrupter trip detection and entire premises loss of power and restoration detection and notification of those events is disclosed. An example system may receive a smart plug identification. The system may authorize a smart plug. The system may link the smart plug to a smart plug application. The system may query the smart plug to obtain a power notification. The system may notify smart plug application of a power status. According to ¶ [0016] the notification application runs of “smart cloud server”.
Another pertinent prior art is U.S. Publication No. 2021/0182395 by Shattuck discloses method involves monitoring (110) the peripheral device connection connecting a peripheral device to an input/output port of the computer device, where the input/output port configured to provide power from a power supply of the computer device to the peripheral device. A device type and a negotiated power is determined of the peripheral device as connected to monitor for the peripheral device connection identifying the peripheral device connection. Judgement is made to determine whether the negotiated power of the peripheral device as connected matches expected power information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov